Citation Nr: 0310392	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-10 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for intestinal 
parasitosis, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for tinea 
versicolor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1967.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which initially denied the veteran's 
claims for increased ratings for intestinal parasitosis and 
for tinea versicolor.  The veteran filed a timely appeal, but 
before the case was referred to the Board of Veterans' 
Appeals (BVA or Board) the veteran was granted an increased 
10 percent evaluation for his intestinal parasitosis.  The 
veteran has continued his appeal, contending in substance 
that the severity of the above-captioned disabilities warrant 
evaluations in excess of those currently assigned.  


REMAND

The veteran currently maintains that his now service-
connected intestinal parasitosis and tinea versicolor are of 
greater severity than reflected by the respective 10 percent 
and noncompensable evaluations.  Accordingly, he seeks 
entitlement to increased ratings for those disabilities.  

After the case was initially referred to the Board, it was 
determined that additional evidentiary development was 
necessary.  In addition, during the course of this appeal, 
the diagnostic criteria for evaluating skin disorders, as set 
forth at 38 C.F.R. § 4.118, were revised.  Therefore, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the version of the law most 
favorable to the veteran's claim must be applied.  The 
veteran's tinea versicolor has not been evaluated in terms of 
the new rating criteria, and it is therefore necessary that 
he be re-examined in order that such criteria can be properly 
addressed.  

Further, after the veteran's case was initially referred to 
the Board, it was determined that further evidentiary 
development was necessary.  Accordingly, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the requested 
development, consisting of association of additional clinical 
treatment records with the veteran's claims file and having 
the veteran undergo a VA rating examination was at least 
partially completed.  The Board has determined, however, that 
the requested development with respect to both of the above-
captioned issues is not complete, particularly with respect 
to the issue of entitlement to an evaluation in excess of 10 
percent for intestinal parasitosis.  Such development will be 
discussed in the remand instructions below.  

In any event, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there is some question as to whether or not 
the newly developed evidence would allow for a full grant of 
the benefits sought.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Therefore, this case must be 
remanded back to the RO in order that the above-captioned 
issues can be adjudicated by the agency of original 
jurisdiction.  

In adjudicating the veteran's appeal, the RO must also ensure 
that all notice and duty to assist requirements as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA) have 
been met.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for intestinal parasitosis and 
for tinea versicolor since August 2001.  
After obtaining any necessary 
authorization, any identified treatment 
records should be obtained and associated 
with the claims file.  It is not 
necessary to associate duplicate clinical 
treatment records with the claims file.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should take all necessary 
action to ensure that all notice and duty 
to assist requirements of the VCAA have 
been met.  

3.  The veteran's claims file should be 
referred to the physician who conducted 
the VA rating examination in October 
2002.  The physician should be requested 
to review that examination report in 
addition to all other relevant clinical 
treatment records, examination reports 
and statements offered by the veteran in 
support of his claim, and indicate 
whether or not the veteran is currently 
shown to experience any industrial 
impairment as a result of his service-
connected intestinal parasitosis, and 
whether or not it is necessary to conduct 
any laboratory tests, to include ova 
and/or parasite studies.  The physician 
is requested to offer a complete 
rationale for any opinions offered in the 
typewritten examination report.  In the 
event that a further examination is 
required, the RO should undertake any 
action necessary to ensure that the 
veteran is scheduled to undergo that 
examination as directed by the examining 
physician.  

The veteran should then be scheduled to 
undergo a VA rating examination to 
determine the severity of his service-
connected tinea versicolor by the 
appropriate medical specialist.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review all 
relevant rating criteria, both former and 
revised as set forth at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 through 
7832, and address those criteria in the 
examination report.  The examiner is 
requested to offer a complete rationale 
for any opinions offered in the 
typewritten examination report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to increased ratings for 
intestinal parasitosis and tinea 
versicolor on the basis of all available 
evidence.  If the benefits sought are not 
granted, the veteran and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutes and 
regulations governing the veteran's claim 
for VA benefits.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action by the veteran is required until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



